       Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 1 of 6



 1   GABRIEL D. JACK
     CA Bar 212741
     Muston & Jack, PC
 2
     1625 The Alameda, Suite 315
     San Jose, CA
 3   Phone: (408) 293-2026
     Fax: (408) 293-7617
 4   Email: gjack@mj-law.com

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10   Ahmad David SAKHI JAVED,                     )   Case Number: 19-3410
                                                  )
11         Plaintiff                              )
     v.                                           )
                                                  )   PLAINTIFF’S COMPLAINT FOR
12                                                )   INJUNCTIVE AND MANDAMUS RELIEF
     Carl Risch, Assistant Secretary for Consular )
13   Affairs at the U.S. Department of State;     )
     Edward Ramotowski, Deputy Assistant          )
     Secretary for Visa Services at the U.S.      )
14
     Department of State; U.S. Department of      )
     State; Consul General of the U.S. Embassy in )
15   Kabul, Afghanistan;                          )
                                                  )
16        Defendants                              )
                                                  )
17

18
     Plaintiff, Ahmad David Sakhi Javed, through counsel, files the instant action to compel agency
     action unreasonably delayed and states the following in support:
19

20

21

22
      ___________________________________________________________________________
23                                     Complaint
                                         Page 1
          Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 2 of 6



 1   I.       JURISDICTION

 2                           Under the Mandamus Statute, 28 U.S.C. § 1361
            1.       The District Court has subject matter jurisdiction under the Mandamus Statute, 28
 3
     U.S.C. §1361. District Courts have original jurisdiction of any action in the nature of mandamus
 4   to compel an officer or employee of the United States or any agency thereof to perform a duty
     owed to them. 28 U.S.C. § 1361. In this case, Defendants have failed or refused to adjudicate an
 5   immigrant visa petition for Plaintiff’s wife in a timely and reasonable manner even though they
     have a clear, non-discretionary duty to do so and there is no other remedy available to Plaintiff.
 6
          Under the Federal Question Statute, 28 U.S.C. § 1331 in Conjunction with the APA
 7
             2.     The federal question statute confers jurisdiction over questions involving actions
 8   arising under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.
             3.     This Complaint alleges unreasonable delays under the Administrative Procedure
 9   Act (hereinafter “APA”), 5 U.S.C. §§555(b) and 701 et seq. The United States has waived
     sovereign immunity under 5 U.S.C. § 702. Courts have held that alleging a violation of 5 U.S.C.
10   § 555(b) brings the action within federal question jurisdiction as long as the claim is not “wholly
     insubstantial and frivolous,” or “patently without merit.” Bartolini v. Ashcroft, 226 F.Supp. 2d
11
     350, 353-54 (D. Conn. 2002), citing others. Other courts have found jurisdiction if the Plaintiff
12   alleges a violation of the APA in conjunction with a claim under 28 U.S.C. § 1361 to compel
     agency action that is unreasonably delayed or unlawfully withheld. Mustafa v. Pasquerell, 2006
13   WL 488399*2 (W.D. Tex. Jan. 10, 2006).

14           Under the Immigration and Nationality Act as Amended by the REAL ID Act
             4.      REAL ID amended INA §242; 8 U.S.C. §1252 to limit judicial review of removal
15
     orders. INA §242(a)(2)(B); 8 U.S.C. §1252(a)(2)(B) does not divest this Court of jurisdiction in
16   this action.
             5.      REAL ID precludes review over any other discretionary decision or action of the
17   Attorney General. INA §242(a)(2)(B)(i) and (ii); 8 U.S.C §1252(a)(2)(B)(i) and (ii).
             6.      Plaintiff is not asking this Court to review a judgment denying his wife’s
18   immigrant visa. Nor is Plaintiff asking that this Court order the Defendants to approve his wife’s
     immigrant visa. Nor is Plaintiff asking that this Court mandate how the Defendants exercise their
19
     discretion. Instead, this action arises out of the Defendants’ refusal to act at all.
             7.      Several courts have held that INA §242(a)(2)(B); 8 U.S.C. §1252(a)(2)(B) does
20
     not preclude judicial review in similar cases. “The government does not possess unfettered
21   discretion to relegate aliens to a state of ‘limbo,’ leaving them to languish there indefinitely.” Am.
     Acad. of Religion v. Chertoff, 463 F.Supp.2d 400, 420 (S.D.N.Y. 2006); Razaq v. Poulos, 2007
22
          ___________________________________________________________________________
23                                         Complaint
                                             Page 2
           Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 3 of 6



 1   WL 61884 at *3 (N.D. Cal., Jan 08, 2007 (It is equally clear that Congress had to have intended
     the executive branch to complete these adjudications within a reasonable time—because
 2   imposing no time constraint at all on the executive branch would be tantamount to giving the
     government the power to decide whether it would decide…A “duty to decide” becomes no duty
 3
     at all if it is accompanied by unchecked power to decide when to decide.); Paunescu v. INS,
 4   F.Supp.2d 896, 900 (N.D. Ill. 1999).
              8.      Plaintiff has raised purely legal, non-discretionary claims, over which this Court
 5   may assume jurisdiction. Section 1252 clearly precludes judicial review only over discretionary
     decisions. Judicial review is not barred, however, over legal determinations such as those made
 6   by Defendants.

 7
     II.      VENUE
 8            9.     Venue is proper under 28 U.S.C. § 1391(e)(3) because the Plaintiff resides in this
     district and no real property is involved in this action.
 9
     III.   PARTIES
10          10.      Plaintiff Ahmad David Sakhi Javed is a U.S. citizen married to Mrs. Shabnam
     Alokozay. The immigrant visa for Mrs. Alokozay has been pending with the Department of State
11
     since December 6, 2017. Mr. Sakhi Javed’s place of residence is 27811 Hummingbird Ct,
12   Hayward, California, 94545.
            11.      Defendant Carl Risch is the Assistant Secretary for Consular Affairs at the U.S.
13   Department of State and is sued in his official capacity only. Defendant Risch is responsible for,
     among other things, administration of immigration laws at the U.S. consulates.
14          12.      Defendant Edward Ramotowski is the Deputy Assistant Secretary for Visa
     Services at the U.S. Department of State and is sued in his official capacity only. Defendant
15
     Ramotowski is responsible for, among other things, overseeing administration and adjudication
16   of immigrant visa applications at the U.S. consulates.
            13.      Defendant United States Department of State is an agency of the United States
17   and has responsibility for administration of immigrant visas.
            14.      Defendant Consulate General of the U.S. Embassy in Kabul, Afghanistan is
18   responsible for, among other things, administration and adjudication of immigrant visa
     applications made to the U.S. Consulate in Kabul.
19
     IV.    STANDING
20
            15.  Plaintiff has standing to sue. To have Article III standing, plaintiff must have
21   suffered:

22
       ___________________________________________________________________________
23                                      Complaint
                                          Page 3
          Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 4 of 6



 1                  (1) an “injury in fact,” i.e., harm to a legally protected interest that is “concrete
                    and particularized” and “actual or imminent,” (2) “fairly traceable to” the
 2                  challenged conduct; and (3) “likely to be redressed” by a favorable decision.

 3
             Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal citations omitted).
 4
             16.     When the Court is being asked to grant relief based on statutory authority, such as
 5   the APA, the Plaintiff must also show that the claim falls within the “zone of interest” that the
     statute was intended to protect, and that the Plaintiff has suffered injuries “proximately caused”
 6   by the alleged statutory violation. Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S.
     Ct. 1377, 1388, 1390 (2014). To fall within the “zone of interest,” the Plaintiff’s claims must be
 7
     among those the statute “arguably” was intended to protect, which is a broader category than
 8   those Congress specifically intended to protect. Id. At 1388-89.
             17.     Many courts have found standing to sue in similar circumstances. See Alwan v.
 9   Risch (S.D. Ohio, 2019).
             18.     Here, the Defendants’ lengthy delay in adjudicating his wife’s immigrant visa
10   application has seriously infringed upon the Plaintiff’s right to freedom of association, as it has
     caused him to be apart from his wife for over one year. It has also caused him substantial
11
     emotional distress and economic hardship in the form of: international travel costs to visit his
12   wife, costs of maintaining two households, and costs of having to hire immigration counsel.
     These injuries clearly fall within the zone of interest which the APA intends to protect.
13
     V.     FACTUAL ALLEGATIONS
14          19.    Plaintiff, Mr. Ahmad David Sakhi Javed, a U.S. citizen, brings this mandamus action
     to compel Defendants to complete the adjudication of the immigrant visa for his wife, Mrs.
15
     Shabnam Alokozay (a citizen of Afghanistan), which has been pending since August 10th, 2016.
16          20.    Mr. Sakhi Javed filed an I-130 Petition for Alien Relative for his wife on
     08/10/2016, which was approved by USCIS on 04/05/2017. On 10/27/2017, Mrs. Alokozay filed
17   the DS-260 Immigrant Visa Electronic Application, and the case was transferred from the
     National Visa Center to the U.S. Consulate in Kabul, Afghanistan on 12/06/2017. On
18   01/16/2018, Mrs. Alokozay appeared for her immigrant visa interview at the U.S. consulate in
     Kabul, Afghanistan. The Consulate then requested Mrs. Alokozay to complete a supplemental
19
     questionnaire, DS-5535, which she completed and submitted on 02/16/2018. In the
     approximately one and a half years following the interview, Mrs. Alokozay and Mr. Sakhi Javed
20
     sent over 10 email inquiries to the consulate in Kabul seeking information about the case. Mrs.
21   Alokozay also appeared in person at the Consulate in Kabul to inquire about the case, and Mr.
     Sakhi Javed enlisted the assistance of U.S. Representative Eric Salwell’s office. In May, 2019,
22
      ___________________________________________________________________________
23                                     Complaint
                                         Page 4
        Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 5 of 6



 1   the couple retained legal counsel, undersigned, who also sent an inquiry to the consulate
     regarding the lengthy delay. All inquiries received generalized responses stating only that the
 2   case was in administrative processing.
             21.     Mr. Sakhi Javed is prejudiced by the undue delay in the processing of his wife’s
 3
     immigrant visa. But for the Defendants’ delay in the processing of Mrs. Alokozay’s visa, Mr.
 4   Sakhi Javed would be reunited with his wife, and would not have suffered the resulting
     emotional distress nor economic hardship.
 5           22.     The APA requires that an agency conclude a matter presented to it “within a
     reasonable time.” 5 U.S.C. §555(b). The APA further further provides that courts “shall... compel
 6   agency action unlawfully withheld or unreasonably delayed." 5 U.S.C. §706(1) (emphasis
     added). In order to determine what constitutes a reasonable time, the courts will look to the
 7
     following factors: (1) whether the time an agency takes to render a decision is governed by the
 8   rule of law; (2) where Congress has provided a timetable or other indication of the speed in
     which it expects an agency to act, then the enabling statute and statutory scheme may supply
 9   content for this rule of reason; (3) delays in the realm of economic regulation are less tolerable
     when human health and welfare are at stake; (4) consideration of the effect of expediting delayed
10   action on agency actions of higher or competing priority; (5) the nature and extent of the interests
     prejudiced by delay; and (6) the impropriety of agency lassitude is not required to find that
11
     agency action has been unreasonably delayed. Telecomms. Research & Action Center v. FCC,
12   759 F.2d 70, 80 (D.C. Cir. 1984) (“TRAC factors”).
             23.     Applying the TRAC factors to the instant case, it is clear that the Defendants’
13   delay is unreasonable. Neither the Department of State nor the U.S. Consulate in Kabul,
     Afghanistan provide a specific timetable for the speed of processing immigrant visas. However,
14   the case status online states, “Your visa case is currently undergoing necessary administrative
     processing. This processing can take several weeks.” (ceac.state.gov). This statement seems to
15
     imply that a decision ought to be expected in a matter of weeks, not months or years. Given that
16   the U.S. consulates are able to regularly adjudicate and issue immigrant visas, including those
     that require administrative processing, within a few weeks of the applicant’s interview, it is
17   reasonable to assume that compelling the Defendants to expedite this delayed application would
     not negatively affect the agency. The injuries caused to the Plaintiff by this delay are serious and
18   extensive, and they are affecting his health and welfare, as well as his economic interests. The
     agency delay has caused Mr. Sakhi Javed to be apart from his wife for over one year. The stress
19
     of this situation also likely contributed to Mr. Sakhi Javed’s wife’s recent miscarriage and loss of
20   their unborn child.

21

22
      ___________________________________________________________________________
23                                     Complaint
                                         Page 5
        Case 3:19-cv-03410-JSC Document 1 Filed 06/14/19 Page 6 of 6



 1   VI.    CLAIMS FOR RELIEF

 2           24.     Plaintiff re-alleges and incorporate by reference paragraphs 1 through 23 above.
             25.     Defendants have willfully and unreasonably delayed in, and have refused to,
 3
     adjudicate the Immigrant Visa Application, thereby depriving the Plaintiff of his right to be with
 4   his wife.
             26.     Defendants owe Plaintiff a duty to adjudicate the Immigrant Visa Application and
 5   have unreasonably failed to perform that duty.
             27.     No exhaustion requirements apply to Plaintiff’s Complaint. Plaintiff is owed a
 6   duty to have the Immigrant Visa Application adjudicated and has no other adequate remedy
     available for the harm he seeks to redress.
 7
             28.     The Department of State is legally required to make a decision on the Immigrant
 8   Visa Application, and such a decision is only a ministerial act. Since the Plaintiff is only asking
     for a decision, the only remaining issue is whether the Defendants’ delay is reasonable.
 9           29.      Plaintiff does not bring this action asking the court to set agency-wide timelines,
     but to assure that the Department of State and Consulate not be left with unfettered discretion in
10   the dispensing of a non-discretionary duty. Plaintiff asks this Court to reject the idea that “time”
     alone, should be the sole gauge of whether the delay has been reasonable. Rather, Plaintiff asks
11
     the Court to decide whether the delay in this case is reasonable based on the history with which
12   the Defendants have treated and handled the Plaintiff’s matter.

13   VII. REQUEST FOR RELIEF

14          30.    WHEREFORE, Plaintiff requests that the Court:
                  31.     Assume jurisdiction over the matter.
15
                  32.     Compel the Defendants to take all appropriate action to adjudicate the
16   Immigrant Visa Application filed by Plaintiff’s wife without further delay.
                  33. Award Plaintiff reasonable costs and attorney’s fees; and
17                34. Award such further relief as the Court deems just and proper.

18   Respectfully submitted,

19
     By:    ____________________
            Gabriel D. Jack
20
            Attorney at Law
21
     Dated: May 31, 2019
22
      ___________________________________________________________________________
23                                     Complaint
                                         Page 6
